                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


                                            )
SECURITIES AND EXCHANGE                     )
COMMISSION,                                 )
                                            )
                Plaintiff,                  )
                                            )
        vs.                                 )
                                            )                No. 3:12-CV-519
REX VENTURE GROUP, LLC                      )
d/b/a ZEEKREWARDS.COM, and                  )
PAUL BURKS,                                 )
                                            )
               Defendants.                  )
                                            )
                                            )


        ORDER GRANTING RECEIVER’S MOTION TO APPROVE
SETTLEMENT AGREEMENT WITH M.H. PILLARS, LTD. AND M.H. PILLARS, INC.



        This matter is before the Court upon the Receiver’s Motion to Approve Settlement

Agreement with M.H. Pillars, Ltd. and M.H. Pillars, Inc., filed March 27, 2019. The Court has

reviewed the motion and proposed settlement and finds that the proposed settlement is fair and

equitable and is in the best interests of the Zeek victims. Accordingly, the Court will grant the

motion.

                                            ORDER

        IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that:

        1.    The Receiver’s Motion to Approve Settlement Agreement with M.H. Pillars, Ltd.

              and M.H. Pillars, Inc. is hereby GRANTED; and




                                                1
46658545_1
        2.   The Settlement Agreement attached to the motion is approved, and the Receiver is

             hereby authorized to perform according to the terms of that Settlement

             Agreement.




                                          Signed: March 28, 2019




                                             2
46658545_1
